         Case 1:20-cr-00184-JLS Document 2 Filed 02/23/21 Page 1 of 2

                                                                            gvglES DiSim^
                                                                              -—fTlId         '
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

                                                                                LOEWENGUlti
                                                                                  DISTRICT
UNITED STATES OF AMERICA,

               V.                                                20-CR-184JLS


MELANIE THOMPSON,

                             Defendant.



                                     INFORMATION
                    (Title 18, United States Code, Section 2252A(a)(2XA))

                                          COUNT 1


                         The United States Attorney Charges That:

       Between in or about March 2019, and on or about March 6, 2020, in the Western

District of New York, the defendant, MELANIE THOMPSON, did knowingly distribute

child pornography, as defined in Title 18, United States Code, Section 2256(8), that is, images

of Victim 1, a person known to the United States Attorney, that had been shipped and

transported using any means and facility of interstate and foreign commerce, and that had

been shipped and transported in and affecting interstate and foreign commerce by any means,

including by computer.

       All in violation of Title 18, United States Code, Section 2252A(a)(2)(A) and

2252A(b)(l).
         Case 1:20-cr-00184-JLS Document 2 Filed 02/23/21 Page 2 of 2



                             FOREFEITURE ALLEGATION


                         The United States Attorney Alleges That:

       Upon conviction of the offense alleged in Count 1, the defendant, MELANIE

THOMPSON, shall forfeit to the United States any visual depiction described in Title 18,

United States Code, Section 2252A, or any property which contains any such visual

depiction, and any property, real and personal, used or intended to be used to commit or to

promote the commission of such offense, and all property traceable to such property,

including, but not limited to, the following;

       a.     One Motorola XT1710-02 Cell Phone, bearing serial number ZY224K326D;

              and


       b.     One Samsung Galaxy S8+ SM-G955U Cell Phone, bearing electronic serial

              number 357751082925956.


       All pursuant to Title 18, United States Code, Sections 2253(a)(1) and 2253(a)(3)-

       DATED: Buffalo, New York, February^^ . 2021.
                                                  JAMES P. KENNEDY,JR.
                                                  United States Attorney


                                            BY:
                                                  JEFFREY T. FIUT
                                                  Special Assistant United States Attorney
                                                  United States Attorney's Office
                                                  Western District of New York
                                                  138 Delaware Avenue
                                                  Buffalo, New York 14202
                                                  716/843-5796
                                                  Jeffrey.Eiut@usdoj.gov
